Citation Nr: 9900919	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  98-06 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left foot and ankle, claimed as secondary to herbicide 
exposure.  

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to herbicide exposure.  

3.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, claimed as secondary to 
herbicide exposure.  

4.  Entitlement to service connection for moderate 
obstructive pulmonary disease, claimed as secondary to 
herbicide exposure.  

5.  Entitlement to service connection for sinusitis, claimed 
as secondary to herbicide exposure.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that in a September 1998 rating decision, the 
RO determined that there was no new and material evidence to 
reopen the veterans claim of entitlement to service 
connection for peripheral neuropathy of the hands and feet.  
There is no indication in the claims folder that the veteran 
has taken any action to appeal the decision.  That issue is 
therefore not currently before the Board.       


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in failing to award 
service connection for sinusitis and disorders of the 
lumbosacral spine, lungs, and left knee, foot, and ankle.  He 
claims that he incurred each disorder as a result of exposure 
to Agent Orange in service.  Therefore, a favorable 
disposition is requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for a disorder of the left 
foot and ankle, a left knee disorder, degenerative joint 
disease of the lumbosacral spine, moderate obstructive 
pulmonary disease, and sinusitis, each claimed as secondary 
to herbicide exposure, is well grounded.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2.  There is no competent medical evidence of a nexus between 
whatever disorder of the left foot and ankle the veteran may 
have and his period of active military service or possible 
herbicide exposure incurred therein.    

3.  There is no competent medical evidence of a nexus between 
whatever left knee disorder the veteran may have and his 
period of active military service or possible herbicide 
exposure incurred therein.  

4.  There is no competent medical evidence of a nexus between 
the veterans degenerative joint disease of the lumbosacral 
spine and his period of active military service or possible 
herbicide exposure incurred therein.    

5.  There is no competent medical evidence of a nexus between 
the veterans moderate obstructive pulmonary disease and his 
period of active military service or possible herbicide 
exposure incurred therein.    

6.  There is no competent medical evidence of a nexus between 
the veterans sinusitis and his period of active military 
service or possible herbicide exposure incurred therein.    


CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for a disorder of the left foot and ankle, claimed as 
secondary to herbicide exposure, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

2.  The veterans claim of entitlement to service connection 
for a left knee disorder, claimed as secondary to herbicide 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  

3.  The veterans claim of entitlement to service connection 
for degenerative joint disease of the lumbosacral spine, 
claimed as secondary to herbicide exposure, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).  

4.  The veterans claim of entitlement to service connection 
for moderate obstructive pulmonary disease, claimed as 
secondary to herbicide exposure, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

5.  The veterans claim of entitlement to service connection 
for sinusitis, claimed as secondary to herbicide exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veterans separation document indicated that his military 
occupational specialty was supply specialist.  The veteran 
served in Vietnam for approximately five months.  

The veterans pre-induction examination dated in October 1963 
was negative for any physical abnormality.  On the 
accompanying report of medical history, the veteran reported 
a history of sinusitis, chronic or frequent colds, hay fever, 
and trick or locked knee.  Handwritten notes from the 
examiner referred to colds in the winter, moderate sinusitis 
and hay fever, and knee trauma from a car accident.   

In April 1964, the veteran complained of pain in both feet.  
Examination revealed plantar tenderness.  There was no 
swelling and the arches were normal.  No diagnosis was 
offered.  In May 1964, the veteran presented with symptoms 
including cold and sore throat.  In February 1965, the 
veteran sought treatment for a cold with a sore throat and 
cough.   

The March 1966 separation examination showed no physical 
abnormality.  The chest X-ray was negative.  On the report of 
medical history, the veteran provided a positive response for 
a history of hay fever.  

In the September 1996 claim form, the veteran alleged 
exposure to Agent Orange in service from August 1965 to March 
1966.  

VA outpatient medical records showed that the veteran had an 
Agent Orange examination in July 1995.  He complained of 
chronic sinus congestion and drainage and knee pain.  
Examination was essentially normal.  The assessment was 
questionable degenerative joint disease and chronic rhinitis 
versus allergic rhinitis.  At that August 1995 follow up 
appointment, the veteran related having chronic allergy-type 
symptoms, including runny nose and itchy and watery eyes.  He 
also had longstanding pain in the knees and feet.  He did not 
smoke.  He drank three to four beers per day.  Examination 
was significant for some nasal cavity injection and right 
knee crepitation.  X-rays of the knees and chest were normal.  
The impression was obesity, osteoarthritis of the knees, and 
nasal allergy.  The veteran returned about one year later in 
August 1996.  He complained of low back, thigh, and leg pain, 
as well as joint pain.  It was noted that the veteran wanted 
to be tested for Agent Orange.  Examination was essentially 
normal.  

In December 1996, the veteran underwent a series of VA 
examinations.  Examination of the nose and sinuses was 
normal.  X-rays of the sinuses were normal.  It was noted 
that the veteran alleged having a history of sinusitis.  
During the Agent Orange examination, the veteran reported 
having service in Vietnam from August 1965 to March 1966.  He 
was sure that he had been in an area recently sprayed with 
Agent Orange, and was unsure as to whether he ingested any 
contaminated food or drink.  He related that the perimeter of 
base camp would be sprayed and that he would go out and burn 
any remaining vegetation.  The veteran reported having 
burning skin and irritated sinuses at the time of exposure.  
His current subjective complaints included chronic sinus 
problems.  On examination, the nose was normal.  The lungs 
were clear.  The back and the extremities were normal.  Chest 
X-rays were normal.  

The veteran underwent additional VA examinations in July 
1997.  With respect to his feet, he indicated that over the 
previous one or two years he developed sharp pain and 
swelling in the feet when walking on hard surfaces.  
Cortisone injection helped the right foot, but not the left.  
He had arthroscopic surgery done in October 1996 and now wore 
orthotics in his shoes.  He denied other complaints of pain 
or loss of function.  Examination revealed a small, nontender 
scar on the left medial heel.  The ankles showed 2+ pitting 
edema with swelling, slightly worse on the right.  
Examination was otherwise essentially normal.  The diagnosis 
was history of complaints of pain to the feet.  

The veteran also complained of a cramping-type pain in the 
calf muscles and thighs after walking on hard surfaces.  The 
pain was relieved with rest and Motrin.  He denied any 
limitation of motion or function.  Complaints also included 
knee joint pain.  Range of motion was from 0 to 135 degrees 
bilaterally.  Testing was negative for instability or other 
defect.  Previous knee X-rays were normal.  The diagnosis was 
complaints of chronic bilateral knee pain with normal 
radiographic evidence and physical examination, and chronic 
cramping-type pain to the lower legs with normal examination 
of the musculature.  

Regarding the back disorder claim, the veteran felt that he 
developed the problem shortly after his discharge from 
service.  He had an uncomfortable feeling in the lower 
back.  He described the sensation as a chronic, dull pain 
that increased with ambulating or standing.  The pain 
improved with Motrin.  Over the previous six months, the pain 
also radiated into the right leg.  Range of motion of the 
lumbar spine was somewhat reduced, with lateral flexion 
appearing to be limited by some pain.  The remainder of the 
physical examination was essentially normal.  X-rays of the 
lumbosacral spine showed mild lumbar spondylosis, unchanged 
from X-rays dated in August 1996.  The diagnosis was 
degenerative joint disease of the lumbosacral spine.  

The veteran denied any specific respiratory problems in 
service or shortly thereafter.  Six or seven years ago, he 
developed difficulty breathing and dryness in the throat.  He 
also had cough with sputum on rising.  He became short of 
breath walking two or three blocks, which he partially 
attributed to obesity.  Symptoms occurred year round, but 
were worse in the summer and around smoke.  Gross examination 
of the chest was within normal limits.  Examination of the 
sinuses revealed some swelling and redness of the turbinates.  
Otherwise, the examination was normal.  It was noted that 
previous chest and sinus X-rays were normal.  The assessment 
was chronic sinusitis treated with over-the-counter 
medication.  There was no evidence of pulmonary dysfunction 
on examination.  Results of the pulmonary function tests 
revealed a moderate obstructive disease pattern.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Herbicide 
exposure is presumed if the veteran has a designated disease 
and served in Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See 
38 U.S.C.A. § 1116(b)(1) (permitting the Secretary to 
determine by regulation additional diseases subject to the 
presumption aside from those listed at § 1116(a)(2)).  
 
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Initially, the Board notes that, with respect to the present 
claim, the veteran is not currently diagnosed as having any 
of the aforementioned diseases associated with herbicide 
exposure for purposes of presuming incurrence of the disease 
in service.  Therefore, service connection may be established 
on a direct basis only.  

Regarding the claimed disorders of the left knee, ankle, and 
foot, the Board finds that these claims are not well 
grounded.  First, there is no medical evidence of record 
showing that the veteran has a current medical diagnosis of a 
disability of the left knee, ankle, or foot.  The veteran 
relates having subjective complaints, but the examination was 
negative for objective evidence or diagnosis of disability.  
A claim cannot be well grounded if there is no present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, there is simply no competent medical 
evidence of record that relates the claimed disorders to 
Agent Orange exposure in service or to active military 
service in general.  Epps, 126 F.3d at 1468.  The veteran is 
a lay person untrained in medicine.  Therefore, his opinion 
as to whether he in fact has a disability of the left knee, 
ankle, and foot or as to whether the claimed disability is 
related in any way to service, is not competent medical 
evidence required to establish a well grounded claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

On the other hand, according to the most recent VA 
examination, the veteran is currently diagnosed as having 
degenerative joint disease of the lumbosacral spine, moderate 
obstructive pulmonary disease, and sinusitis.  However, there 
is no medical evidence of record that suggests a relationship 
to service or to herbicide exposure in service.  Epps, 126 
F.3d at 1468.  Again, the veterans own opinion as to 
etiology of the disorders is not competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.        

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for entitlement to 
service connection for any of the above-listed claims.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veterans claim.  
See Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court of Veterans Appeals has held that when 
an RO does not specifically address the question whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for a disorder of the left ankle and foot, a left 
knee disorder, degenerative joint disease of the lumbosacral 
spine, moderate obstructive pulmonary disease, and sinusitis, 
he must submit competent medical evidence showing that he is 
currently diagnosed as having each such disorder and that 
each disorder is either related to his active military 
service generally or to in-service exposure to Agent Orange 
in particular.  Robinette, 8 Vet. App. at 77-78.


ORDER

Entitlement to service connection for a disorder of the left 
foot and ankle, claimed as secondary to herbicide exposure, 
is denied.    

Entitlement to service connection for a left knee disorder, 
claimed as secondary to herbicide exposure, is denied.    

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, claimed as secondary to 
herbicide exposure, is denied.    

Entitlement to service connection for moderate obstructive 
pulmonary disease, claimed as secondary to herbicide 
exposure, is denied.    


Entitlement to service connection for sinusitis, claimed as 
secondary to herbicide exposure, is denied.    




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
